Name: Commission Regulation (EU) NoÃ 152/2010 of 23Ã February 2010 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  miscellaneous industries
 Date Published: nan

 25.2.2010 EN Official Journal of the European Union L 48/3 COMMISSION REGULATION (EU) No 152/2010 of 23 February 2010 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2010. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article consisting of dark green electric cables incorporating 160 clear mini filament lamps (1,5 V/0,5 W), joined together so as to form a net of 320 Ã  150 cm (so called light net). The individual meshes of the net are 19 Ã  19 cm so that the distance between each lamp is approximately 19 cm. The article is presented in a package for retail sale together with a 24 V static converter, 8 suction pads with hooks and 10 spare lamps. The light net is made for both outdoor and indoor use. The article is intended for decorating, for example, a Christmas tree or a window. 9405 30 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9405 and 9405 30 00. The size of the net enables it to be easily placed over and cover a Christmas tree. The colour of the cables and the 19 Ã  19 cm individual meshes, that allow the net to be pulled inwards over the outer tips of the branches, ensure that, when the lamps are lit, the wires and lamps are concealed while the lights shine through to the outside, providing for a uniform decorative effect. Although the article may be used for other purposes, its objective and identifiable characteristics indicate that it is intended to be used to decorate by lighting a Christmas tree. The article is therefore to be classified under CN code 9405 30 00 as a lighting set of a kind used for Christmas trees.